Fish, C. J.
An exemption in bankruptcy, made under tlie constitution of< 1868, is subject to a judgment founded on/ a debt contracted prior to the adoption of spell constitution. The proceedings in bankruptcy d'o not affect the creditor, he not having proved his debt nor otherwise submitted his claim to the bankrupt court. Hiley v. Bridges, 60 Ga. 375; Shipp v. Smith, 76 Ga. 1; Dozier v. McWhorter, 113 Ga. 584 (39 S. E. 106).
(a) Applying the ruling above announced1 to the facts as agreed upon in the present case, the court did not err in rendering the judgment of which complaint is made. Judgment affirmed.

All the Justices concur,